Citation Nr: 1146667	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-05 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right shoulder rotator cuff injury, to include as secondary to service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to May 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for right shoulder rotator cuff injury, secondary to service-connected right knee disability.  

Jurisdiction of this claim lies with the Atlanta, Georgia RO.  


FINDINGS OF FACT

The evidence is at least in equipoise with regard to whether the Veteran's right shoulder rotator cuff tear injury (to include acromioclavicular separation with associated arthritic changes)  is due to or aggravated by his service-connected right knee disability.  


CONCLUSION OF LAW

Right shoulder rotator cuff injury is proximately due to, the result of, or aggravated by the Veteran's service-connected right knee disability.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). In this case, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 


Service Connection

The Veteran claims that he warrants service connection for a right shoulder rotator cuff injury caused by his service-connected right knee disability.   

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  

Nonetheless, because this claim was pending before the regulatory change was made (July 2005), the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, as this version is more favorable.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.  

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102 (2011).

Service treatment records are devoid of findings, treatment, or diagnosis for a right shoulder disorder.  The evidence does not show, nor does the Veteran claim, that he had a right shoulder rotator cuff injury in service or within one year of service discharge.  Entitlement to service connection for right shoulder rotator cuff injury on a direct basis is therefore not warranted.  

The Veteran does not argue the contrary.  Rather, he asserts that he has a right shoulder rotator cuff injury due to his service-connected right knee disability.  He claims that while carrying a bag of gardening soil, his service-connected right knee gave way, he fell, and injured his right shoulder.  

In January 2005, the Veteran was seen by VA for right shoulder pain.  He stated that he had a right knee give way and he fell, striking his right shoulder on the ground, with swelling over the right shoulder and chest wall pain.  He was seen at the emergency room where x-rays were performed and showed no fracture of the ribs or arm, and no separation seen on x-ray.  He was given pain medication and a sling for 48 hours.  At the time of the examination, he was doing better, he had not had pain for 18 hours.  Physical examination showed Veteran with his arm down, and pain in the right arm if lifted greater than 90 degrees.  The assessment was right shoulder contusion/sprain.  The Veteran indicated that he did not want to be seen by Orthopedics at the time of the examination.  He wanted to allow the shoulder time to heal and he would slowly increase activity as tolerated over the next several weeks/months.  He was informed that if the shoulder stopped improving or if he had flare in his symptoms, he was to notify his primary care physician for a referral to Orthopedics.  

In February 2005, the Veteran underwent an MRI at Lehigh Regional Medical Center.  The history reflected an injury of the right shoulder with a possible bone bruise versus a rotator cuff tear.  The MRI findings indicated that there appeared to be a partial undersurface tear of the supraspinatus muscle tendon close to its insertion.  There was no bone bruise or subacromial subdeltoid bursal effusion.  There was significant osteoarthritis at the acromioclavicular joint with capsular distention and superficial soft tissue edema that could be related to a previous soft tissue injury.  It was indicated that it should be correlated clinically.  

A discharge planning summary from Lee Island Coast Surgery Center was associated with the claims folder.  This summary showed, in pertinent part, that the Veteran underwent shoulder arthroscopic surgery in June 2005.  

VA outpatient treatment records from January 2005 to September 2005 show the Veteran was seen for his right knee giving way and also for a right shoulder injury he sustained after his knee gave way and he fell, injuring his right shoulder.  

In January 2006, the Veteran underwent VA examination.  He related history of falling in January 2005 after his right knee gave way, falling, and striking his right shoulder.  He stated that there was a bump on the top of the shoulder.  He sought medical attention and underwent arthroscopic surgery of the right shoulder in June 2005.  He stated that he was told he had a rotator cuff tear, and that an anchor was placed, and he subsequently underwent an extensive period of physical therapy.  He complained of difficulty sleeping on the right side and pain in the right shoulder.  He used no assistive devices.  There was no effect on his current occupation as a service officer for a Veteran's organization.  His daily activities were affected by difficulty with overhead lifting and he stated that when he attempted to lift his arm above the horizontal, he had pain.  He engaged in no repetitive activities.  There were no flare-ups with the right shoulder.  

Physical examination of the Veteran's right shoulder showed no apparent wasting around the right shoulder when compared with the left.  He had no tenderness over the tuberosities of the right shoulder at the insertion of the supraspinatus or infraspinatus tendons.  There was tenderness over the acromioclavicular joint and tenderness over the coracoid process of the right shoulder consistent with an acromioclavicular injury.  The range of motion in the shoulders were as follows:  internal rotation, 90 degrees, left and right; external rotation, 90 degrees, left and right; and elevation, 180 degrees, left and right.  The examiner measured the circumference of the thigh and calf muscles of the legs with the following findings 8 inches above the joint line:  circumference of the right thigh was 52.5 cm., on the left was 54 cm.  Calf circumference was 37.5 cm on the right and 38.5 cm. on the left.  These findings were consistent with the right knee condition for which he had been treated both inservice and thereafter.  He underwent two procedures of the right knee, one was a release of the lateral retinaculum of the right patella and the second was a repositioning of the patella tendon.  Both procedures were designed to change the track of the right patella.  On examination of the right knee, the patella was not found to be unstable.  However, there was evidence of pathology in the right knee with some crepitus on ballottement of the patella against the femoral condyles consistent with the patellofemoral condition for which he was currently rated.  The examination was carried out with consideration of additional loss of motion due to fatigue, weakness, lack of endurance in the right shoulder, and loss of motion during flare-ups of which there was none.  X-ray examination showed in the greater tuberosity of the right shoulder there was a metal anchor referable to the previous surgery which he had.  It was apparent from the x-ray that there was an acromioclavicular separation or dislocation of the right shoulder with disruption of the acromioclavicular joint.  There was no evidence of calcification of the acromioclavicular ligaments nor around the components of the acrmioclavicular joint itself.  There was some resorption of bone around the metallic anchor seen in the tuberosity of the shoulder.  The examiner's impression of the x-ray was that there was evidence of a surgical procedure on the right shoulder and evidence of an acromioclavicular separation of lesser magnitude.  The examiner's impression was that the description that the Veteran gave of the incident which led to the problem of his right shoulder would be consistent with such an injury, however, there was no evidence available such as a contemporaneous medical record which would help establish the relationship between the right shoulder injury and the right knee problem.  

In March 2006, the VA examiner that performed the January 2006 VA examination, submitted an addendum to that report.  He stated that he had reviewed the tabbed notes and the claims folder with the following findings:  A February 2006 report of Radiology contained a note of arthritis of the acromioclavicular joint.  It was reasonable to assume that the fall caused the rotator cuff tear also caused the acromioclavicular separation with associated arthritic changes in the AC joint because the mechanism of injury was the same in both cases.  A fall on the point of the shoulder was the culprit.  He stated it was known that the Veteran had problems with the right knee which reasonably could give way and produce the fall in question.  It was therefore, in the examiner's opinion, that it was more likely than not that the acromioclavicular separation and arthritis were the result of the giving way of the right knee.  Having reviewed the tabbed notes in the claims folder he could find nothing to rebut that position.  

Affidavits were submitted on behalf of the Veteran's claim in April 2008.  Two family members submitted a statement indicating that they were aware that while the Veteran was on active duty on several occasions, they noticed that when the Veteran raised his right shoulder or arm, there was a grinding sound around the shoulder area.  Another family member stated that he remembered the Veteran talking about right shoulder grinding as he moved around.  He complained of the pain and that you could especially hear the grinding when he was in the pool since it was quiet out.  

An April 2008 office visit report from P.J.C., DO, was submitted on behalf of the Veteran's claim.  He gave a history of the Veteran's right shoulder injury.  He indicated that the Veteran's right knee gave way and he sustained an injury to his right shoulder after falling.  Dr. P.J.C. indicated, that the Veteran may require intermittent additional symptomatic care, but no additional treatment was currently planned.  At the point of the examination, the sequence of the events leading to his shoulder injury and surgery seemed to be quite plausible.  It appeared that the knee gave out causing him to land on his shoulder and sustain a rotator cuff tear injury that needed to be repaired.  It appeared then that the rotator cuff tear injury was more likely than not related to the instability of his knee to cause the shoulder injury.  

The Veteran testified at a RO hearing before a Decision Review Officer (DRO) in May 2008.  He testified that while working in his yard, his right knee gave way and he went head over heels, and injured his right shoulder.  He indicated that he went to the emergency room of a local hospital, was referred for a MRI and that the MRI indicated that he had torn his rotator cuff.  He stated that he had surgery on his right shoulder after he returned from a cruise he had scheduled.  He also testified that he had not injured his right shoulder in service, but that he had sustained injury to his left shoulder in service for which he was already service-connected.  

Based on the evidence of record, and resolving all doubt in his favor, the Board finds that service connection for a right shoulder rotator duff injury, secondary to the Veteran's service-connected right knee disability, is warranted.  

As detailed above in order to establish service connection for a claimed disability on a secondary basis, there must be: (1) medical evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin, supra.  

As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with a right shoulder rotator cuff tear with acromioclavicular separation with associated arthritis.  With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for patellofemoral syndrome with degenerative joint disease, status post lateral retinacular release, right knee.  

Turning to the crucial Wallin element (3), the evidence includes a January 2005 VA outpatient treatment report shortly after the Veteran's fall, a January 2006 VA examination, a March 2006 addendum to that examination, and an April 2008 private medical opinion.  The January 2005 VA outpatient treatment report was performed shortly after the injury of his right shoulder and indicated, at that time, that he injured his right shoulder when his right knee gave way.  Although the January 2006 VA examination report initially indicated that there was no contemporaneous medical evidence to associate the Veteran's right knee giving way to his right shoulder injury, after the VA examiner reviewed an X-ray report performed in connection with his examination, he stated that it was reasonable to assume that the right shoulder injury was caused by the Veteran's fall.  It was then his opinion that the right shoulder injury was the result of the giving way of the right knee.  Further, the April 2008 private medical opinion came to the same conclusion.  Although the affidavits submitted by the Veteran's family members discussed that the Veteran had grinding of the shoulder in service, this would not be indicative of disability of the right shoulder.  The other affidavit submitted by another family member only discussed a shoulder grinding that could be heard in the pool.  He did not state which shoulder and he was reporting information that the Veteran had told him.  There is medical evidence of record, and the Veteran also testified at his RO hearing, that he did injure his left shoulder in service and he has already been service-connected for the same.  

Although the February 2005 examination performed in connection with his right shoulder injury indicated that there was significant osteoarthritis in the AC joint that may be related to a previous soft tissue injury, the March 2006 VA addendum indicated, that it was reasonable to assume that the fall which caused the rotator cuff tear also caused the acromioclavicular separation with associated arthritic changes in the AC joint because the mechanism of the injury was the same in both cases.  In this regard, the Board notes that in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, reasonable doubt on any issue must be resolved in the Veteran's favor, and signs and symptoms be attributed to service-connected condition.  Although it is not clear as to the cause of the etiology of Veteran's arthritic changes in his AC joint, it is clear that the Veteran's rotator cuff injury was caused when he sustained an injury when his service-connected right knee gave way.  Thus, the Board finds that there is sufficient evidence, the evidence being at least in equipoise, demonstrating that the Veteran's right shoulder disorder (to include the right rotator cuff injury and AC separation with associated arthritic changes) was caused or aggravated by his service-connected right knee disability.  


ORDER

Service connection for right rotator cuff injury (to include acromioclavicular separation with associated arthritic changes), secondary to service-connected right knee disability, is granted.  





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


